KRUEGER, Judge.
The conviction is for the offense of failure to stop and render aid. The punishment assessed is a fine of $500 and confinement in the county jail for a period of 90 days.
*175The proceedings appear regular. The record is before us without a statement of facts or bills of exception. Consequently no question is presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals .and approved by the Court.